Case 1:19-cv-24713-KMW Document 62 Entered on FLSD Docket 05/11/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.:19-CV-24713-KMW

  SECURITIES AND EXCHANGE COMMISSION,

                               Plaintiff,

  v.

  NEIL BURKHOLZ, FRANK BIANCO,
  PALM FINANCIAL MANAGEMENT, LLC, and
  SHORE MANAGEMENT SYSTEMS, LLC,

                               Defendants, and

  RHODA BURKHOLZ, and SUZANNE BIANCO,

                        Relief Defendants.
  ___________________________________________/


                  FINAL JUDGMENT AS TO DEFENDANT FRANK BIANCO

            The Securities and Exchange Commission having filed a Complaint and Defendant

  Frank Bianco (“Defendant”) having entered a general appearance; consented to the

  Court’s jurisdiction over Defendant and the subject matter of this action; consented to

  entry of this Final Judgment without admitting or denying the allegations of the Complaint

  (except as to jurisdiction and except as otherwise provided herein in section V); waived

  findings of fact and conclusions of law; and waived any right to appeal from this Final

  Judgment:

       I.      Permanent Injunction

            IT IS ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

  restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

  Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

  promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality


                                                 1
Case 1:19-cv-24713-KMW Document 62 Entered on FLSD Docket 05/11/2020 Page 2 of 7



  of interstate commerce, or of the mails, or of any facility of any national securities

  exchange, in connection with the purchase or sale of any security:

        (a)    to employ any device, scheme, or artifice to defraud;

        (b)    to make any untrue statement of a material fact or to omit to state a material

        fact necessary in order to make the statements made, in the light of the

        circumstances under which they were made, not misleading; or

        (c)    to engage in any act, practice, or course of business which operates or

               would operate as a fraud or deceit upon any person by, directly or indirectly,

               (i) creating a false appearance or otherwise deceiving any person, or (ii)

               disseminating false or misleading documents, materials, or information or

               making, either orally or in writing, any false or misleading statement in any

               communication with any investor or prospective investor, about:

                      (A) any investment in securities,

                      (B) the prospects for success of any investment,

                      (C) the use of investor funds,

                      (D) compensation to any person,

                      (E) the rates of the investment return, historically or in the future,

                      (F) investor account balances, or

                      (G) the misappropriation of investor funds or investment proceeds.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following

  who receive actual notice of this Final Judgment by personal service or otherwise: (a)




                                               2
Case 1:19-cv-24713-KMW Document 62 Entered on FLSD Docket 05/11/2020 Page 3 of 7



  Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons

  in active concert or participation with Defendant or with anyone described in (a).

  II.    Monetary Relief

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

  liable for disgorgement of $386,022.29, representing profits gained as a result of the

  conduct alleged in the Complaint, together with prejudgment interest thereon in the

  amount of $57,974.93. Defendant is liable on a joint and several basis with Relief

  Defendant Suzanne Bianco for $42,048 of this disgorgement and $7,703.86 of this

  prejudgment interest. Defendant is further liable for a civil penalty in the amount of

  $920,825 pursuant to Section 21(d)(3) of the Exchange Act. Defendant shall satisfy these

  obligations by paying $1,364,822.22 to the Securities and Exchange Commission within

  30 days after entry of this Final Judgment.

         Defendant may transmit payment electronically to the Commission, which will

  provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be

  made directly from a bank account via Pay.gov through the SEC website at

  http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,

  bank cashier’s check, or United States postal money order payable to the Securities and

  Exchange Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

   and shall be accompanied by a letter identifying the case title, civil action number, and

  name of this Court; Frank Bianco as a defendant in this action; and specifying that

  payment is made pursuant to this Final Judgment.


                                                3
Case 1:19-cv-24713-KMW Document 62 Entered on FLSD Docket 05/11/2020 Page 4 of 7



           Defendant shall simultaneously transmit photocopies of evidence of payment and

  case identifying information to the Commission’s counsel in this action. By making this

  payment, Defendant relinquishes all legal and equitable right, title, and interest in such

  funds and no part of the funds shall be returned to Defendant.

           The Commission may enforce the Court’s judgment for disgorgement and

  prejudgment interest by moving for civil contempt (and/or through other collection

  procedures authorized by law) at any time after 30 days following entry of this Final

  Judgment.     Defendant shall pay post judgment interest on any delinquent amounts

  pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with any

  interest and income earned thereon (collectively, the “Fund”), pending further order of the

  Court.

           The Commission may propose a plan to distribute the Fund subject to the Court’s

  approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair

  Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall

  retain jurisdiction over the administration of any distribution of the Fund.           If the

  Commission staff determines that the Fund will not be distributed, the Commission shall

  send the funds paid pursuant to this Final Judgment to the United States Treasury.

           Regardless of whether any such Fair Fund distribution is made, amounts ordered

  to be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid

  to the government for all purposes, including all tax purposes. To preserve the deterrent

  effect of the civil penalty, Defendant shall not, after offset or reduction of any award of

  compensatory damages in any Related Investor Action based on Defendant’s payment

  of disgorgement in this action, argue that he is entitled to, nor shall he further benefit by,



                                                4
Case 1:19-cv-24713-KMW Document 62 Entered on FLSD Docket 05/11/2020 Page 5 of 7



  offset or reduction of such compensatory damages award by the amount of any part of

  Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If the court in any

  Related Investor Action grants such a Penalty Offset, Defendant shall, within 30 days

  after entry of a final order granting the Penalty Offset, notify the Commission’s counsel in

  this action and pay the amount of the Penalty Offset to the United States Treasury or to

  a Fair Fund, as the Commission directs. Such a payment shall not be deemed an

  additional civil penalty and shall not be deemed to change the amount of the civil penalty

  imposed in this Judgment. For purposes of this paragraph, a “Related Investor Action”

  means a private damages action brought against Defendant by or on behalf of one or

  more investors based on substantially the same facts as alleged in the Complaint in this

  action.


  III.      Account Transfers

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the following

         financial institutions shall lift the asset freeze on the following accounts, which were

         previously frozen pursuant to an Order of this Court:

            Financial Institution          Account Owner                Account Ending in

            Name

            Bank of America                Frank and Suzanne            -4181

                                           Bianco

            Bank of America                Frank Bianco, Inc.           -5490

            Wells Fargo Bank               FJB Investment Trust         -3477

            TD Ameritrade                  Frank and Suzanne            -8897




                                                  5
Case 1:19-cv-24713-KMW Document 62 Entered on FLSD Docket 05/11/2020 Page 6 of 7



                                        Bianco



        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the $4,000 per

  month spending limit ordered on December 9, 2019 (DE 30) and extended on March 11,

  2020 (DE 55) is hereby lifted. Except as specifically modified in this Final Judgment, the

  asset freeze entered on November 14, 2019 (DE 9) and modified on December 9, 2019

  (DE 30) shall remain in place as to Defendant’s assets until further order by this Court.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

  purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

  U.S.C. §523, the allegations in the complaint are true and admitted by Defendant, and

  further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts

  due by Defendant under this Final Judgment or any other judgment, order, consent order,

  decree or settlement agreement entered in connection with this proceeding, is a debt for

  the violation by Defendant of the federal securities laws or any regulation or order issued

  under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

  §523(a)(19).

  IV.    Conclusion

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

  retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

  Judgment. There being no just reason for delay, pursuant to Rule 54(b) of the Federal

  Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and

  without further notice.




                                               6
Case 1:19-cv-24713-KMW Document 62 Entered on FLSD Docket 05/11/2020 Page 7 of 7



        DONE AND ORDERED in chambers in Miami, Florida, this 11th day of May, 2020.




                                         7
